     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 1 of 20 Page ID #:1



 1
     ARNOLDO CASILLAS, ESQ., SBN 158519
     DENISSE O. GASTÉLUM, ESQ., SBN 282771
 2   CASILLAS & ASSOCIATES
 3   3777 Long Beach Blvd., Third Floor
     Long Beach, CA 90807
 4   Tel: (562) 203-3030
 5   Fax: (323) 297-2833
     Email: acasillas@casillaslegal.com
 6          dgastelum@casillaslegal.com
 7
     Attorneys for Plaintiffs, SHANTEL DANG, individually; KAYLA DANG,
 8   individually; TAYLOR DANG, individually, and ESTATE OF THO XUAN NGO,
 9   by and through successors in interest, Shantel Dang, Kayla Dang, and Taylor Dang,

10                        UNITED STATES DISTRICT COURT
11
           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
12

13   SHANTEL DANG, individually;             ) CASE NO.
     KAYLA DANG, individually;               )
14   TAYLOR DANG, individually, and          ) COMPLAINT FOR DAMAGES
15   ESTATE OF THO XUAN NGO, by and )
     through successors in interest, Shantel )   1. Excessive Force/Unreasonable
16   Dang, Kayla Dang, and Taylor Dang, )           Seizure (42 U.S.C. § 1983)
17                                           )   2. Municipal Liability for
                        Plaintiffs,          )      Unconstitutional Customs and
18                                           )      Practices (42 U.S.C. § 1983)
19    vs.                                    )   3. Interference with Familial Integrity
                                             )      Substantive Due Process Violation
20   CITY OF WESTMINSTER;                    )      (42 U.S.C. § 1983)
21   WESTMINSTER POLICE                      )   4. Assault & Battery
     DEPARTMENT; ENGELBERTO                  )   5. Wrongful Death
22   DELGADO; ROBERT MAY and                 )   6. Intentional/Negligent Infliction of
23   DOES 1 to 10,                           )      Emotional Distress
                                             )   7. Civil Rights Violations (Cal. Civ.
24                      Defendants.          )      Code §52.1)
25                                           )
                                             ) DEMAND FOR JURY TRIAL
26

27

28

                                              1
                      COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 2 of 20 Page ID #:2



 1
                                COMPLAINT FOR DAMAGES
              COME NOW Plaintiffs ESTATE OF THO XUAN NGO, by and through
 2
     successors in interest, Shantel Dang, Kayla Dang, and Taylor Dang, individually;
 3
     SHANTEL DANG, individually; KAYLA DANG, individually; and TAYLOR
 4
     DANG, individually, and allege as follows:
 5
                                        INTRODUCTION
 6
              1.   This civil rights action seeks to establish the true and unequivocal facts
 7
     surrounding the shooting and killing of Tho Xuan Ngo by police officers of the
 8
     Westminster Police Department. This civil rights action further seeks to establish the
 9
     violations of fundamental rights under the United States Constitution in connection
10

11
     with the killing of Tho Xuan Ngo on or about November 14, 2020.
              2.   Tho Xuan Ngo was a 47-year-old Vietnamese man who suffered from
12
     mental illness. He was small in stature measuring 5 feet, 6 inches in height and
13
     weighing 140 pounds. Tho Xuan Ngo shared a deep love with his three daughters,
14
     Shantel Dang, Kayla Dang, and Taylor Dang. The death of Tho Xuan Ngo has been
15
     a profound and unimaginable loss to his children and wife, the present Plaintiffs.
16
              3.   Tho Xuan Ngo was mentally ill and needed medical attention. The
17
     police officers who contacted him during the underlying incident had ample time to
18
     evaluate his circumstances, concluded that he need medical attention, failed to
19
     summon such medical attention, and instead shot and killed him without justification
20
     or cause. This shooting was absolutely unjustified, and it is Plaintiffs’ goal to show
21
     that the killing of Tho Xuan Ngo was a senseless and unwarranted act of police
22
     abuse.
23
                                JURISDICTION AND VENUE
24
              4.   This civil action is brought for the redress of alleged deprivations of
25
     constitutional rights as protected by 42 U.S.C. §§ 1983, 1985, 1986, 1988, the Fourth
26
     and Fourteenth Amendments of the United States Constitution. Jurisdiction is
27
     founded on 28 U.S.C. §§ 1331, 1343, and 1367.
28

                                                  2
                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 3 of 20 Page ID #:3



 1          5.    Venue is proper in this Court under 28 U.S.C. § 1391(b), because
 2   Defendants reside in, and all incidents, events, and occurrences giving rise to this
 3   action occurred in the City of Westminster, California, and all of the Defendants
 4   reside in the County of Orange.
 5          6.    With respect to Plaintiffs’ supplemental state claims, Plaintiffs request
 6   that this Court exercise supplemental jurisdiction over such claims as they arise from
 7   the same facts and circumstances which underlie the federal claims.
 8                                         PARTIES
 9          7.    Decedent Tho Xuan Ngo was a resident of Westminster, California.
10          8.    The claims made by the ESTATE OF THO XUAN NGO, are brought by
11   Shantel Dang, Kayla Dang, and Taylor Dang, the successors in interest to the
12   ESTATE OF THO XUAN NGO pursuant to California Code of Civil Procedure §
13   377.32.
14          9.    Plaintiffs SHANTEL DANG, KAYLA DANG, and TAYLOR DANG
15   are and were, at all times relevant hereto, the natural children of decedent Tho Xuan
16   Ngo.
17          10.   Defendant CITY OF WESTMINSTER (hereinafter also
18   “WESTMINSTER”) is and was, at all relevant times hereto, a public entity, duly
19   organized and existing under and by virtue of the laws of the State of California, with
20   the capacity to sue and be sued. Defendant WESTMINSTER is responsible for the
21   actions, omissions, policies, procedures, practices and customs of its various agents
22   and agencies. WESTMINSTER owns, operates, manages, directs and controls
23   Defendant WESTMINSTER POLICE DEPARTMENT, also a separate public entity,
24   which employs other police officer and Doe Defendants in this action. At all times
25   relevant to the facts alleged herein, Defendant WESTMINSTER was responsible for
26   assuring that the actions, omissions, policies, procedures, practices and customs of its
27   employees, including WESTMINSTER POLICE DEPARTMENT employees,
28

                                                 3
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 4 of 20 Page ID #:4



 1   complied with the laws and the Constitutions of the United States and of the State of
 2   California.
 3          11.    At all relevant times, defendants ENGELBERTO DELGADO and
 4   ROBERT MAY were employees of the WESTMINSTER POLICE DEPARTMENT
 5   and the CITY OF WESTMINSTER and were acting in the course and scope of such
 6   employment as well as under the color of the statutes and regulations of the State of

 7   California. Said defendants were residents of the County of Orange in the State of
     California, and at all times mentioned herein said Defendants were acting in the
 8
     course and scope of their employment with Defendant WESTMINSTER, which is
 9
     liable under the doctrine of respondeat superior pursuant to California Government
10
     Code § 815.2.
11
            12.    At all relevant times, defendants DOES 1 through 5, inclusive, were
12
     employees of the WESTMINSTER POLICE DEPARTMENT and the CITY OF
13
     WESTMINSTER and were acting in the course and scope of such employment as
14
     well as under the color of the statutes and regulations of the State of California. Said
15
     defendants were residents of the County of Orange in the State of California, and at
16   all times mentioned herein said Defendants were acting in the course and scope of
17   their employment with Defendant WESTMINSTER, which is liable under the
18   doctrine of respondeat superior pursuant to California Government Code § 815.2.
19          13.    On information and belief, at all relevant times, DOES 1 through 10,
20   inclusive, were residents of the County of Orange in the State of California.
21          14.    The true names of Defendants DOES 1 through 10, inclusive, are
22   unknown to Plaintiffs, who therefore sue these Defendants by such fictitious names.
23   Plaintiffs will seek leave to amend this Complaint to show the true names and
24   capacities of these Defendants when they have been ascertained. Each of the
25   fictitiously named Defendants is responsible in some manner for the conduct and
26   liabilities alleged herein.
27

28

                                                 4
                         COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 5 of 20 Page ID #:5



 1         15.    Defendants DOES 6 through 10 were also duly appointed police officers,
 2   sergeants, lieutenants, detectives, or other supervisors, officials, executives and/or
 3   policymakers of WESTMINSTER POLICE DEPARTMENT, a department and
 4   subdivision of Defendant WESTMINSTER, and at all times mentioned herein said
 5   Defendants were acting in the course and scope of their employment with Defendant
 6   WESTMINSTER, which is liable under the doctrine of respondeat superior pursuant
 7   to California Government Code § 815.2.
 8         16.    Defendants DOES 6 through 10 are supervisorial employees for
 9   Defendant WESTMINSTER POLICE DEPARTMENT who were acting under color
10   of law within the course and scope of their duties as police officers for Defendant
11   WESTMINSTER POLICE DEPARTMENT. Defendants DOES 6 through 10 were
12   acting with the complete authority and ratification of their principal, Defendant
13   WESTMINSTER.
14         17.    Defendants DOES 6 through 10 are managerial, supervisorial, and
15   policymaking employees of Defendant WESTMINSTER POLICE DEPARTMENT,
16   who were acting under color of law within the course and scope of their duties as
17   managerial, supervisorial, and policymaking employees for Defendant
18   WESTMINSTER. Defendants DOES 6 and 10 were acting with the complete
19   authority and ratification of their principal, Defendant WESTMINSTER.
20         18.    Each of the Defendants caused and is responsible for the unlawful
21   conduct and resulting by, inter alia, personally participating in the conduct, or acting
22   jointly and in concert with others who did so; by authorizing, acquiescing or failing to
23   take action to prevent the unlawful conduct; by promulgating policies and procedures
24   pursuant to which the unlawful conduct occurred; by failing and refusing, with
25   deliberate indifference to Plaintiffs’ rights, to initiate and maintain adequate
26   supervision and/or training; and, by ratifying the unlawful conduct that occurred by
27   agents and peace officers under their direction and control. Whenever and wherever
28   reference is made in this Complaint to any act by a Defendant, such allegation and
                                                 5
                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 6 of 20 Page ID #:6



 1   reference shall also be deemed to mean the acts and failures to act of each Defendant
 2   individually, jointly, and severally. They are sued in their individual and official
 3   capacities and in some manner are responsible for the acts and omissions alleged
 4   herein. Plaintiffs will ask leave of this Court to amend this Complaint to allege such
 5   name and responsibility when that information is ascertained. Each of the
 6   Defendants is the agent of the other.
 7                    FACTS COMMON TO ALL CLAIMS FOR RELIEF
 8         19.       Plaintiffs reallege and incorporate the foregoing paragraphs as if set
 9   forth herein.
10         20.       On Saturday, November 14, 2020, between the evening hours of 7 p.m.
11   and 8 p.m., various police officers of the Westminster Police Department where
12   summoned to a family residence located at 15821 Las Nubes Street, Westminster,
13   California in response to a call for service regarding a mentally ill man who was
14   acting strange and exhibiting erratic behavior. This man was Tho Xuan Ngo – a
15   small Vietnamese man who suffered from mental illness.
16         21.       The call was designated as a “5150” by the dispatchers, the designation
17   for a mentally ill suspect, based on the callers’ description of the subject’s conduct.
18         22.       The subject of the call, Tho Xuan Ngo, was in fact mentally ill, and
19   police officers of the Westminster Police Department knew of Tho Xuan Ngo’s
20   mental illness based on their prior 5150 contacts at the residence.
21         23.       Ample time and opportunity were available for the dispatched officers to
22   undertake safe and reasonable measures to safely take Tho Xuan Ngo into custody
23   safely. They deliberately and/or negligently failed to do so.
24         24.       When the officers arrived in various patrol vehicles at the location of the
25   call, they found Tho Xuan Ngo standing inside the gate of his front yard with a small
26   wooden stick in his hand. The stick was light colored piece of pine wood which was
27   being used to build the front covered wood patio. Tho Xuan Ngo did not hold the
28   stick in an aggressive manner. At no time was the stick held in a threatening manner
                                                   6
                          COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 7 of 20 Page ID #:7



 1   as if to strike the officers, but rather was simply held in Tho Xuan Ngo’s hand
 2   pointing downwards towards the ground. Defendants Engelberto Delgado, Robert
 3   May and Christopher Chavez made contact with Tho Xuan Ngo and confirmed that
 4   the subject of the call was mentally ill.
 5         25.    Despite having ample time to coordinate tactics for the detention of Tho
 6   Xuan Ngo, the officers at the scene did not communicate with each other as to how to
 7   detain him. They observed the above-identified conduct and concluded that Tho
 8   Xuan Ngo was mentally ill.
 9         26.    The officers had available to them various less-than-lethal such as
10   chemical agents (“pepper-spray”), electronic control devices (“tasers”), 12-gauge
11   stunbags (“bean-bag shotguns”), and baton launching systems (“40-MM”). All of the
12   officers were trained and certified as to the use of these weapons. They had ample
13   time to deploy and use such weapons. They failed to communicate as to reasonable
14   tactics for the deployment of such weapons.
15         27.    The circumstances were well-suited for the use of these weapons. Tho
16   Xuan Ngo was on foot. He was moving slowly. He was in an open area in his front
17   yard with no other pedestrians in his vicinity. He was easily accessible by officers
18   from positions of safety such as behind parked vehicles. Had the officers sought
19   cover and maintained a reasonable distance from Tho Xuan Ngo, the incident would
20   have slowly evolved, affording the officers with time to coordinate amongst each
21   other the use of less-lethal weapons to detain Tho Xuan Ngo.
22         28.    Rather than coordinate a tactical approach to detain Tho Xuan Ngo,
23   Defendants Engelberto Delgado, Robert May and DOES 1 through 3 approached Tho
24   Xuan Ngo, and suddenly without cause fired several gunshots at Tho Xuan Ngo,
25   striking him. Tho Xuan Ngo eventually died from these injuries caused by the
26   gunshots.
27         29.    Plaintiffs Kayla Dang and Taylor Dang were present in front of their
28   home along with their father. They contemporaneously saw and otherwise
                                                 7
                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 8 of 20 Page ID #:8



 1   experienced the shooting and killing of their father by defendants Engelberto
 2   Delgado, Robert May and DOES 1 through 3.
 3         30.    Under the circumstances, the shooting and killing of Tho Xuan Ngo was
 4   without provocation, cause or necessity as Tho Xuan Ngo did not pose a threat or
 5   represent a danger of any nature to anyone, including Defendants DOES 1 through 3,
 6   at the time of the shooting. Accordingly, the shooting and killing of Tho Xuan Ngo
 7   was unjustified and this use of force was unwarranted and excessive under the
 8   circumstances.
 9                              FIRST CLAIM FOR RELIEF
10                          Excessive Force/Unreasonable Seizure
11                                      42 U.S.C. § 1983
12   As Against Defendants Engelberto Delgado, Robert May and DOES 1 through 3
13         31.    Plaintiff ESTATE OF THO XUAN NGO realleges and incorporates the
14   foregoing paragraphs as if set forth herein.
15         32.    The actions of Defendants Engelberto Delgado, Robert May and DOES
16   1 through 3, as described herein, violated Tho Xuan Ngo’s rights under the Fourth
17   Amendment to the United States Constitution incorporated and made applicable to
18   states and municipalities by the Due Process Clause of the Fourteenth Amendment,
19   by subjecting Tho Xuan Ngo to unreasonable searches and seizures of his person.
20         33.    At the time Tho Xuan Ngo was shot and killed, he was not engaging in
21   any assaultive or threatening conduct. Under the totality of the relevant circumstances
22   that existed, Tho Xuan Ngo posed no danger or threat to Defendants Engelberto
23   Delgado, Robert May and DOES 1 through 3, or anyone else. The shooting and
24   killing of Tho Xuan Ngo was unreasonable under the circumstances in every respect.
25         34.    These actions violated Tho Xuan Ngo’s right to be free from
26   unreasonable searches and seizures as guaranteed under the Fourth Amendment to the
27   United States Constitution.
28

                                                    8
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 9 of 20 Page ID #:9



 1            35.   Defendants’ conduct violated clearly established constitutional or other
 2   rights, of which Defendants knew, or of which reasonable public officials should
 3   have known, rendering Defendants liable to Plaintiffs under 42 U.S.C. § 1983.
 4            36.   The unauthorized, unwarranted killing of Tho Xuan Ngo was willful and
 5   done with a deliberate disregard for the rights and safety of Tho Xuan Ngo, and
 6   therefore warrants the imposition of punitive damages as to Defendants DOES 1
 7   through 3.
 8            37.   After being shot by said defendants, Tho Xuan Ngo endured great
 9   physical and emotional pain and suffering, as well as the realization of his impending
10   death.
11            38.   As a direct and proximate result of the above-described acts and
12   deliberate omissions of Defendants Engelberto Delgado, Robert May and DOES 1
13   through 3, said defendants are liable to Plaintiff ESTATE OF THO XUAN NGO for
14   compensatory damages pursuant to 42 U.S.C. § 1983.
15                              SECOND CLAIM FOR RELIEF
16              Municipal Liability for Unconstitutional Customs and Practices
17                                       42 U.S.C. § 1983
18                     As Against Defendant CITY OF WESTMINSTER,
19            WESTMINSTER POLICE DEPARTMENT and DOES 6 through 10
20            39.   Plaintiff ESTATE OF THO XUAN NGO realleges and incorporates the
21   foregoing paragraphs as if set forth herein.
22            40.   On and before November 14, 2020, and prior to the killing of Tho Xuan
23   Ngo, Defendants CITY OF WESTMINSTER, WESTMINSTER POLICE
24   DEPARTMENT and Does 6 through 10, and each of them, were aware that
25   WESTMINSTER POLICE DEPARTMENT police officers, including Defendants
26   DOES 1 through 3, had engaged in a custom and practice of callous and reckless use
27   of firearms and other misconduct, as summarized in the paragraphs above.
28

                                                    9
                         COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 10 of 20 Page ID #:10



 1         41.    Defendants CITY OF WESTMINSTER, WESTMINSTER POLICE
 2   DEPARTMENT and Does 6 through 10, and each of them, acting with deliberate
 3   indifference to the rights and liberties of the public in general, and of the present
 4   Plaintiffs, and of persons in Tho Xuan Ngo’s class, situation and comparable position
 5   in particular, knowingly maintained, enforced and applied customs and practices of:
 6         a.     Encouraging, accommodating, or ratifying the shooting of residents;
 7         b.     Encouraging, accommodating, or ratifying the use of excessive and
 8                unreasonable force, including deadly force;
 9         c.     Encouraging, accommodating, or facilitating a “code of silence” among
10                WESTMINSTER POLICE DEPARTMENT officers/supervisors,
11                pursuant to which false reports were generated and excessive and
12                unreasonable force was covered up;
13         d.     Employing and retraining, as police officers and other personnel,
14                including individuals such as Defendants DOES 1 through 3, who said
15                Defendants knew or reasonably should have known had dangerous
16                propensities for abusing their authority and for mistreating members of
17                the public;
18         e.     Inadequately supervising, training, and disciplining WESTMINSTER
19                POLICE DEPARTMENT police officers, including Defendants DOES 1
20                through 3, who said Defendants knew or in the exercise of reasonable
21                care should have known had the aforementioned propensities and
22                character traits;
23         f.     Maintaining grossly inadequate procedures for reporting, supervising,
24                investigating, reviewing, disciplining and controlling intentional
25                misconduct by officers;
26         g.     Ratifying wrongful conduct by police officers and supervisors which
27                result in serious injuries and death to members of the public, civil
28

                                                 10
                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 11 of 20 Page ID #:11



 1                litigation judgments and settlements by failing to implement corrective
 2                action to prevent repetition of the wrongful conduct; and
 3         h.     Failing to discipline, investigate and take corrective actions against
 4                WESTMINSTER POLICE DEPARTMENT police officers for
 5                misconduct, including, but not limited to, unlawful detention, excessive
 6                force and false reports.
 7         i.     Failing to train officers, such as Defendants DOES 1 through 3, as to the
 8                proper techniques for the deployment and use of less-than-lethal force,
 9                such as Taser devices.
10         42.    By reason of the aforementioned customs and practices, Plaintiffs were
11   severely injured and subjected to pain and suffering as alleged above in the First
12   Claim for Relief.
13         43.    Defendants CITY OF WESTMINSTER, WESTMINSTER POLICE
14   DEPARTMENT and Does 6 through 10, with various other officials, whether named
15   or unnamed, had either actual or constructive knowledge of the deficient policies,
16   practices and customs alleged in the paragraphs above. Despite having knowledge as
17   stated above these Defendants condoned, tolerated and through actions and inactions
18   thereby ratified such customs and practices. Said Defendants also acted with
19   deliberate indifference to the foreseeable effects and consequences of these policies
20   with respect to the constitutional rights of Plaintiffs and other individuals similarly
21   situated.
22         44.    Plaintiffs are informed and believe and thereon allege that Defendants
23   Engelberto Delgado, Robert May and DOES 1 through 3 each had a history and
24   propensity for acts of the nature complained of herein and manifested such propensity
25   prior to and during their employment and/or agency with Defendant CITY OF
26   WESTMINSTER. Plaintiffs are further informed and believe and thereon allege that
27   Defendants CITY OF WESTMINSTER, WESTMINSTER POLICE
28   DEPARTMENT, and Does 6 through 10, knew, or in the exercise of reasonable care
                                                 11
                         COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 12 of 20 Page ID #:12



 1   should have known, of such prior history and propensity at the time such individuals
 2   were hired and/or during the time of their employment. These Defendants’ disregard
 3   of this knowledge and/or failure to adequately investigate and discover and correct
 4   such facts caused the violation of Plaintiffs’ constitutional rights.
 5         45.    The policies, practices, and customs implemented and maintained and
 6   still tolerated by Defendants CITY OF WESTMINSTER, WESTMINSTER POLICE
 7   DEPARTMENT and Does 6 through 10, and each of them, were affirmatively linked
 8   to and were a significantly influential force behind the injuries of Plaintiffs.
 9         46.    By reason of the aforementioned acts and omissions, Tho Xuan Ngo was
10   shot and killed by Defendants Engelberto Delgado, Robert May and DOES 1 through
11   3.
12         47.    Accordingly, Defendants CITY OF WESTMINSTER, WESTMINSTER
13   POLICE DEPARTMENT and DOES 6 through 10, are liable to Plaintiffs for
14   compensatory damages pursuant to 42 U.S.C. § 1983.
15                               THIRD CLAIM FOR RELIEF
16                            Interference with Familial Integrity
17                             Substantive Due Process Violation
18                                       42 U.S.C. § 1983
19         As Against Defendants CITY OF WESTMINSTER, CITY OF
20         WESTMINSTER POLICE DEPARTMENT, and ENGLEBERTO
21         DELGADO, ROBERT MAY and DOES 1 through 10
22         48.    Plaintiffs SHANTEL DANG, KAYLA DANG, and TAYLOR DANG
23   reallege and incorporate the full contents of the foregoing paragraphs as if set forth
24   herein.
25         49.    The substantive due process clause of the Fourteenth Amendment to the
26   United States Constitution guarantees all persons the right to be free from unlawful
27   state interference with their familial relations. 42 U.S.C. § 1983 provides a private
28   right of action for conduct which violates this right.
                                                 12
                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 13 of 20 Page ID #:13



 1         50.    On or about August 8, 2016, Tho Xuan Ngo had an encounter with
 2   Defendants Engelberto Delgado, Robert May and DOES 1 through 3. As presented
 3   above in the first claim/cause of action, said defendants wrongfully and unnecessarily
 4   used a Taser device against Tho Xuan Ngo and while the Taser was in use, said
 5   defendants shot Tho Xuan Ngo repeatedly.
 6         51.    As alleged above, the shooting and killing of Tho Xuan Ngo was
 7   unreasonable under the circumstances of the encounter between Tho Xuan Ngo and
 8   Defendants Engelberto Delgado, Robert May and DOES 1 through 3. As such, the
 9   shooting and killing of Tho Xuan Ngo violated the constitutional limits on police use
10   of deadly force in violation of the Fourth Amendment’s limits on unreasonable
11   seizures.
12         52.    At the same time, the shooting and killing of Tho Xuan Ngo by
13   Defendants Engelberto Delgado, Robert May and DOES 1 through 3 violated the
14   rights of Plaintiffs SHANTEL DANG, KAYLA DANG, and TAYLOR DANG to be
15   free from police interference in their relationship with Tho Xuan Ngo.
16         53.    The unreasonable conduct of Defendants DOES 1 through 3 was the
17   direct and proximate cause of the death of Tho Xuan Ngo. The death of Tho Xuan
18   Ngo was also proximately caused by the unconstitutional customs and practices of
19   defendants CITY OF WESTMINSTER, WESTMINSTER POLICE DEPARTMENT
20   and DOES 6 through 10. As a result of the unreasonable conduct of all said
21   defendants, Plaintiffs lost Tho Xuan Ngo, as well as his love, affection, society and
22   moral support.
23         54.    The unreasonable conduct of Defendants Engelberto Delgado, Robert
24   May and DOES 1 through 3was willful and done with a deliberate disregard for the
25   rights and safety of Tho Xuan Ngo and the present Plaintiffs and therefore warrants
26   the imposition of punitive damages as to Defendants Engelberto Delgado, Robert
27   May and DOES 1 through 3.
28

                                                13
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 14 of 20 Page ID #:14



 1          55.       Accordingly, CITY OF WESTMINSTER, WESTMINSTER POLICE
 2   DEPARTMENT and DOES 1 through 10 are liable to Plaintiffs for compensatory
 3   damages pursuant to 42 U.S.C. § 1983.
 4                                FOURTH CLAIM FOR RELIEF
 5                                     ASSAULT & BATTERY
 6         As Against Defendants CITY OF WESTMINSTER, ENGLEBERTO
 7                      DELGADO, ROBERT MAY and DOES 1 through 3
 8          56.       Plaintiff ESTATE OF THO XUAN NGO realleges and incorporates the
 9   foregoing paragraphs as if set forth herein.
10          57.       This cause of action arises under the general laws and Constitution of the
11   State of California. Plaintiffs have complied with the California Tort Claims Act
12   requirements.
13          58.       Defendants Engelberto Delgado, Robert May and DOES 1 through 3,
14   assaulted and battered Tho Xuan Ngo, as pleaded herein above, when said
15   Defendants acted intentionally to cause, and did cause, said non-consensual,
16   unprivileged, unjustified, excessive, harmful or offensive contact to the person of Tho
17   Xuan Ngo by unreasonably and unjustly shooting and killing Tho Xuan Ngo
18          59.       These acts were undertaken by said defendants intentionally and without
19   justification.
20          60.       As a result of these deliberate and unjustified acts undertaken by said
21   defendants, Tho Xuan Ngo endured great physical and emotional pain and suffering,
22   and he eventually lost his life.
23          61.       These deliberate and unjustified acts undertaken by said defendants were
24   willful and done with a deliberate disregard for the rights and safety of Tho Xuan
25   Ngo and, therefore, warrant the imposition of punitive damages as to Defendants
26   Engelberto Delgado, Robert May and DOES 1 through 3.
27          62.       Defendants CITY OF WESTMINSTER and CITY OF WESTMINSTER
28   POLICE DEPARTMENT are liable to Plaintiffs for the acts of their public
                                                    14
                           COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 15 of 20 Page ID #:15



 1   employees, the individual Defendants herein, for conduct and/or omissions herein
 2   alleged, pursuant to the doctrine of respondeat superior, codified at California
 3   Government Code § 815.2.
 4                              FIFTH CLAIM FOR RELIEF
 5                                  WRONGFUL DEATH
 6         As    Against    Defendants      CITY     OF    WESTMINSTER,           and
 7         ENGLEBERTO DELGADO, ROBERT MAY and DOES 1 through
 8         10
 9         63.    Plaintiffs SHANTEL DANG, KAYLA DANG, and TAYLOR DANG
10   reallege and incorporate the foregoing paragraphs as if set forth herein.
11         64.    This cause of action arises under the general laws and Constitution of the
12   State of California. Plaintiffs have complied with the California Tort Claims Act
13   requirements.
14         65.    Defendants Engelberto Delgado, Robert May and DOES 1 through 3,
15   while working as police officers of the CITY OF WESTMINSTER and acting within
16   the course and scope of their duties, employed negligent tactics and intentionally
17   and/or without due care shot and killed. Tho Xuan Ngo. The shooting resulted as a
18   result of said defendants’ unsafe, improper and negligent tactics. As a result of these
19   intentional acts and negligence, Tho Xuan Ngo suffered serious injuries and lost his
20   life. Defendants DOES 1 through 3 had no legal or reasonable justification for their
21   actions.
22         66.    Defendants CITY OF WESTMINSTER and DOES 6 through 10 failed
23   to properly establish training programs within the City of Westminster Police
24   Department for the management and handling of calls for service or encounters
25   involving mentally ill individuals and for the de-escalation of encounters with
26   mentally ill individuals. Said defendants also negligently failed to train Defendants
27   Engelberto Delgado, Robert May and DOES 1 through 3 as to the safe management
28

                                                15
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 16 of 20 Page ID #:16



 1   and handling of calls for service or encounters involving mentally ill individuals and
 2   for the de-escalation of encounters with mentally ill individuals.
 3          67.   As a direct and proximate result of the intentional, reckless and/or
 4   negligent conduct of all of the above defendants, Tho Xuan Ngo eventually died.
 5   Plaintiffs have been deprived of the life-long love, affection, comfort, and society of
 6   Tho Xuan Ngo, and will continue to be so deprived for the remainder of their natural
 7   lives. Plaintiffs were further caused to pay funeral and burial expenses as a result of
 8   the conduct of Defendants DOES 1 through 3.
 9          68.   Defendants CITY OF WESTMINSTER are vicariously liable for the
10   wrongful, intentional and/or negligent acts of Defendants DOES 1 through 3, and
11   DOES 1 through 10, pursuant to California Government Code § 815.2, which
12   provides that a public entity is liable for the injuries caused by its employees within
13   the scope of the employment if the employee’s act would subject him or her to
14   liability.
15                               SIXTH CLAIM FOR RELIEF
16     INTENTIONAL/NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
17          As Against Defendants CITY OF WESTMINSTER, ENGLEBERTO
18                  DELGADO, ROBERT MAY and DOES 1 through 3
19          69.   Plaintiffs KAYLA DANG, and TAYLOR DANG reallege and
20   incorporates the foregoing paragraphs as if set forth herein.
21          70.   This cause of action arises under the general laws and Constitution of the
22   State of California. Plaintiffs have complied with the claim presentation
23   requirements of the California Tort Claims Act requirements.
24          71.   Defendants Engelberto Delgado, Robert May and DOES 1 through 3,
25   shot and killed Tho Xuan Ngo.
26          72.    At the time they shot and killed Tho Zuan Ngo, said defendants knew,
27   or should have known, that plaintiffs KAYLA DANG and TAYLOR DANG were
28   present at the location within 20 feet of their father, Tho Xuan Ngo.
                                                16
                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 17 of 20 Page ID #:17



 1          73.    Said defendants acted with reckless disregard of the probability that
 2   KAYLA DANG and TAYLOR DANG would suffer emotional distress, knowing that
 3   KAYLA DANG and TAYLOR DANG were present when the conduct occurred.
 4          74.    As a result of their contemporaneous viewing and experiencing the
 5   shooting and killing of their father, KAYLA DANG and TAYLOR DANG suffered
 6   severe emotional distress.
 7          75.    As a direct and proximate result of the intentional, reckless and/or
 8   negligent conduct of the above defendants, Tho Xuan Ngo eventually died. Plaintiffs
 9   have been made to suffer severe emotional and psychological distress. Plaintiffs will
10   continue to suffer said severe emotional and psychological distress for the rest of
11   their natural lives.
12          76.    Defendants CITY OF WESTMINSTER are vicariously liable for the
13   wrongful, intentional and/or negligent acts of Defendants Engelberto Delgado, Robert
14   May and DOES 1 through 3 pursuant to California Government Code § 815.2, which
15   provides that a public entity is liable for the injuries caused by its employees within
16   the scope of the employment if the employee’s act would subject him or her to
17   liability.
18          77.    These deliberate and unjustified acts undertaken by Defendants
19   Engelberto Delgado, Robert May and DOES 1 through 3 were willful and done with
20   a deliberate disregard for the rights and safety of KAYLA DANG and TAYLOR
21   DANG and, therefore, warrant the imposition of punitive damages as to Defendants
22   Engelberto Delgado, Robert May and DOES 1 through 3.

23                               SEVENTH CLAIM FOR RELIEF

24                          Civil Rights Violations (Cal. Civ. Code § 52.1)

25   As Against Defendants CITY OF WESTMINSTER, CITY OF WESTMINSTER

26                POLICE DEPARTMENT and DOE Defendants 1 through 10

27          78.    Plaintiff ESTATE OF THO XUAN NGO realleges and incorporates the

28   foregoing paragraphs as if set forth herein.

                                                  17
                            COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 18 of 20 Page ID #:18



 1         79.    This cause of action arises under the general laws and Constitution of the
 2   State of California, including California Civil Code § 52.1 and California
 3   Government Code §§820 and 815.2. Plaintiff ESTATE OF THO XUAN NGO has
 4   complied with the California Tort Claims Act requirements.
 5         80.    As a result of the conduct of Defendants DOES 1 through 3, and DOES
 6   4 through 10, by the use of threats, intimidation, and coercions, interfered with Tho
 7   Xuan Ngo’s exercise and enjoyment of the rights secured by the United States
 8   Constitution and other Federal laws, the Constitution and laws of the State of
 9   California, and their rights under California Civil Code § 52.1.
10         81.    The California Civil Code § 52.1(b) authorizes a private right of action
11   for damages to any person whose constitutional rights are violated. Moreover, “a
12   successful claim for excessive force under the Fourth Amendment provides the basis
13   for a successful claim under § 52.1.” Chaudhry v. City of Los Angeles, 751 F.3d
14   1096, 1105-06 (9th Cir. 2014); citing Cameron v. Craig, 713 F.3d 1012, 1022 (9th
15   Cir.2013) (“[T]he elements of the excessive force claim under § 52.1 are the same as
16   under § 1983.”); Bender v. Cnty. of L.A., 217 Cal.App.4th 968, 976 (2013) (“an
17   unlawful [seizure]—when accompanied by unnecessary, deliberate and excessive
18   force—is [] within the protection of the Bane Act”).
19         82.    Defendants’ actions as alleged herein violated Tho Xuan Ngo’s
20   constitutional rights against unreasonable searches and seizures and rights to familial
21   association, all of which are protected by the Constitution of the State of California.
22         83.    As a proximate result of the acts of these Defendants, and each of them,
23   Tho Xuan Ngo was made to lose his life without cause or justification.
24         84.    All of the above acts and omissions of Defendants DOES 1 through 3
25   were wilful, wanton, malicious and oppressive, thereby justifying the awarding of
26   exemplary and punitive damages as to these Defendants.
27         85.    Defendants CITY OF WESTMINSTER and CITY OF WESTMINSTER
28   POLICE DEPARTMENT, and DOES 1 through 10, and each of them, for their
                                                18
                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 19 of 20 Page ID #:19



 1   respective acts and violations pleaded herein above, are liable to Plaintiff ESTATE
 2   OF THO XUAN NGO for damages, penalties and attorneys’ fees as provided in
 3   California Civil Code § 52.1.
 4                                   PRAYER FOR RELIEF
 5         WHEREFORE, Plaintiffs requests entry of judgment in their favor and against
 6   Defendants as follows:
 7            A.      For compensatory damages, including pre-death pain and suffering
 8   damages, general damages and special damages, and statutory damages for violation
 9   of the laws and Constitution of the United States and State of California, in an
10   amount to be determined at trial;
11            B.      For punitive damages against Defendant Officers pursuant to 42
12   U.S.C. § 1983, and any other applicable laws or status, in an amount sufficient to
13   deter and make an example of each non-government entity Defendant;
14            C.      For prejudgment interest to be determined at trial;
15            D.      For reasonable costs of this suit and attorneys’ fees, including
16   attorneys’ fees pursuant to 42 U.S.C. § 1988; and
17            E.      For such further other relief as the Court may deem just, proper, and
18   appropriate.
19

20   Dated: April 16, 2021                  CASILLAS & ASSOCIATES
21

22
                                            By _/s/ Arnoldo Casillas___________
                                            ARNOLDO CASILLAS
23                                          DENISSE O. GASTÉLUM
24
                                            Attorneys for Plaintiffs, ESTATE OF THO
                                            XUAN NGO, by and through successors in
25                                          interest, Shantel Dang, Kayla Dang, and Taylor
26
                                            Dang; SHANTEL DANG, individually;
                                            KAYLA DANG, individually; and TAYLOR
27                                          DANG, individually
28

                                                19
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
     Case 8:21-cv-00707 Document 1 Filed 04/16/21 Page 20 of 20 Page ID #:20



 1                             DEMAND FOR JURY TRIAL
 2         Plaintiffs ESTATE OF THO XUAN NGO, by and through successors in
 3   interest, Shantel Dang, Kayla Dang, and Taylor Dang; SHANTEL DANG,
 4   individually; KAYLA DANG, individually; and TAYLOR DANG, individually,

 5
     hereby demand trial by jury.

 6
     Dated: April 16, 2021               CASILLAS & ASSOCIATES
 7

 8
                                         By _/s/ Arnoldo Casillas___________
 9                                       ARNOLDO CASILLAS
                                         DENISSE O. GASTÉLUM
10
                                         Attorneys for Plaintiffs, ESTATE OF THO
11                                       XUAN NGO, by and through successors in
                                         interest, Shantel Dang, Kayla Dang, and Taylor
12
                                         Dang; SHANTEL DANG, individually;
13                                       KAYLA DANG, individually; and TAYLOR
                                         DANG, individually
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            20
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
